Citation Nr: 0520762	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
right hip retroversion, status post osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1979 
to October 1982, with more than two years of prior active 
service.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from January 2003 and 
October 2003 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

In a February 2004 statement, the veteran raised the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate disposition.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected right hip retroversion, status post 
osteotomy, is manifested by limited range of motion and pain 
on motion.


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no 
more, for right hip retroversion, status post osteotomy, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.118, 4.71a, Diagnostic Code 7805-5252 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2002, that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, as are his VA 
treatment records.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The veteran was afforded VA examinations 
in October 2002, March 2004.  Thus, VA's duty to assist has 
been fulfilled.


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Importantly, the Rating Schedule is not 
a measure of the disability itself.  See id.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection was granted for right hip retroversion, 
status post osteotomy in January 2003, and a 10 percent 
disability evaluation was assigned, effective in July 2002, 
under Diagnostic Code 7805-5252.  The veteran appealed this 
evaluation.  By a rating decision dated in October 2003, the 
veteran's disability evaluation was increased to 30 percent, 
also effective in July 2002 under Diagnostic Code 7805-5252.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2004).  The hyphenated diagnostic code in this case 
indicates that a "scar, other" under Diagnostic Code 7805, 
is the service-connected disorder, and limitation of flexion 
of the right hip, under Diagnostic Code 5252, is a residual 
condition.

The veteran filed his original claim regarding his right hip 
condition in July 2002.  According to the Rating Schedule in 
effect prior to August 30, 2002, Diagnostic Code 7805 for 
"other scars" indicates that other scars were to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  
The Board observes that the rating criteria pertinent to this 
particular diagnostic code was not among the changes 
effective in August 2002.  Compare 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001) with 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).  Consequently, Diagnostic Code 
7805 still requires that other scars be evaluated based on 
the limitation of function of the part affected.  Id.

Under Diagnostic Code 5252 for limitation of flexion of the 
right thigh, a 30 percent evaluation-the veteran's current 
rating-is assigned for limitation of flexion to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  The next 
higher, and maximum, rating of 40 percent is assigned for 
limitation of flexion to 10 degrees.  Id.  In general, the 
Rating Schedule provides a standardized description of 
ankylosis and joint movement.  See 38 C.F.R. § 4.71, Plate II 
(2004).  Hip flexion from 0 to 125 degrees is considered 
normal.  Id.

VA inpatient treatment records from March 2002 indicate that 
the veteran was diagnosed with right femoral neck 
retroversion.  He was admitted to the VA medical center and 
underwent a right proximal femoral derotation osteotomy.  A 
post-operative x-ray indicates a baseline impression of a 
metallic device in the right hip, showing a derotational 
intertrochanteric osteotomy transfixed by metallic fixation.  
He was discharged four days after the surgery.  Approximately 
one week later, in early April 2002, the veteran was 
readmitted for a "superficially infected right hip wound."  
The veteran underwent irrigation and debridement of the right 
hip, with removal of antibiotic beads and primary closure.  
The veteran was discharged after six days.

An early April 2002 clinical note indicates that the veteran 
was referred for physical therapy.  A late April 2002 
treatment note indicates that the veteran was "very pleased 
with the preliminary results of the operation since his 
previous severe [right] hip pain has resolved."  It was 
noted that the veteran reported doing "thigh muscle 
contraction exercises," but that he had not formerly begun 
physical therapy.

An x-ray taken in May 2002 was compared with the March 2002 
films.  The fractured segments were noted to be held in 
"good position and alignment without change in position 
compared with previously."  It was observed that the "Union 
is not yet complete."  The impression was of a stable 
derotation osteotomy right femur.  An x-ray of the right hip 
taken in July 2002 reveals that the surgical rod and screws 
remained in place, and that there was "no significant change 
in the proximal femoral osteotomy."

Upon VA examination in October 2002, the veteran reported 
that he experienced pain "most of the time," and that this 
pain averaged "+6" out of 10.  He also stated that the pain 
worsened after sitting for long periods of time, and would 
"crescendo" to "+10/10."  The veteran denied the use of a 
brace, wheelchair, or walker.  He reported that he 
"occasionally" used crutches.  He noted that fatigue was 
not a problem in the hip.  The veteran indicated that he used 
to do maintenance and home repair, but was unable to do this 
anymore due to his hip.  He reported that he currently worked 
as an assistant manager for an apartment complex.  

Upon range of motion testing, the veteran had outward 
rotation of the right hip from zero to 45 degrees, inward 
rotation from zero to 10 degrees, adduction was from zero to 
10 degrees, and abduction was from zero to 45 degrees.  The 
veteran had zero to 20 degrees of extension, and zero to 90 
degrees of flexion on the right hip.  The examiner stated, 
"I am unable to flex it further passively due to significant 
pain."  The examiner indicated that the veteran could not be 
tested for fatigue due to the pain the veteran expressed 
having; however, the veteran denied fatigue in the right hip.  
The examiner observed that the veteran walked with a 
"decided" limp in the right leg, and used a cane.  The 
veteran could not stand on his heels and toes, and he was 
unable to squat.  Contemporaneous x-rays taken showed a 
stable derotational osteotomy.  The examiner noted that he 
was unable to test the veteran for pain due to the 
significant degree of pain he was having during the 
examination.

Upon VA examination in late March 2004, the veteran stated 
that his right hip pain had not improved as much "as he had 
hoped," indicating that prior to the March 2002 surgery, his 
pain was at a "9 or a 10" out of 10, but that he currently 
reported it as a "7" out of 10.  The veteran stated, 
"currently, the pain is a 4 to a 5 at its best, a 6 on 
average and a 7 at its worst with rarely an 8."  The veteran 
reported his pain was constant, occurring whether he sits, 
stands, walks, or was lying down.  He reported feeling the 
pain "deep in the hip joint," and that he did not sleep 
well because of it.  The veteran indicated that when he 
awakened in the morning, the hip was "very stiff and very 
sore."  He also reported numbness along the anterolateral 
side of the right thigh since the surgery.  He reported using 
a walking stick "at all times."  He reported having had 
physical therapy after the surgery, but "none recently."  
The examiner noted that the veteran had not visited 
Orthopedics "in quite some time either."  The veteran 
reported that he must rest after walking more than a block.  
He reported that he was independent with activities of daily 
living.  The veteran indicated that he was unable to return 
to his employment doing construction and maintenance.  He 
reported he lost his job as an assistant apartment manager 
because he was unable to fulfill the required duties.

Upon physical examination, the examiner observed that the 
veteran walked with a stick and avoided putting weight on his 
right leg.  Range of motion testing revealed the veteran's 
motion in the right hip to be "extremely limited."  Flexion 
was at 60 degrees, and internal and external rotation, 
abduction and adduction "are each limited to no more than 5 
degrees."  The veteran was able to have external rotation to 
10 degrees, but indicated it was "very painful" from 5 
degrees, onward.  Strength testing of the right leg was 
"difficult to assess" due to pain on motion of the right 
hip.  The examiner stated, "He does not appear to have any 
real weakness but more decreased usefulness of the leg due to 
pain."  A contemporaneous x-ray taken revealed, again, 
surgical changes from an osteotomy of the proximal femur.  
The osteotomy lines remained partially visible medially with 
"slight associated sclerosis."  The diagnostic impression 
was, "Healing proximal femoral osteotomy.  Unremarkable hip 
joint."  The examiner opined 

I would not anticipate a loss of range of 
motion because the [veteran] essentially 
has none in the hip at this time.  He has 
markedly decreased functional use of the 
hip and is unable to do anything without 
pain. . . .  Currently the [veteran's] 
hip would be described as the equivalent 
of a frozen shoulder in that he probably 
has the ability to use it more than he 
does, but he is limited by pain.

An early April 2004 treatment note stated that the veteran's 
range of motion on the right hip was within functional limits 
throughout.  Flexion was recorded at 25 degrees with pain, 
extension was at zero degrees with pain, abduction was at 5 
degrees with pain, adduction as stated as "neutral B," 
internal rotation was "painful," as was external rotation.  
Testing of muscle strength showed slightly diminished 
strength.  The examiner commented that the veteran's range of 
motion, muscle strength, and pain interfered with his ability 
to sit, walk, and sleep. 

A late April 2004 physical therapy note indicates that the 
veteran attended two sessions in mid-April, but that the 
veteran made no further appointments, and he had "not been 
seen in [physical therapy] since."  Two days later, also in 
late April 2004, a treatment note indicates that the veteran 
reported attending physical therapy three times per week.  He 
stated that after a "heavy" session, he often had pain in 
his right hip that extended down his leg, and indicated that 
this was primarily with increased activity.  He denied 
numbness or tingling in the leg.

Under Diagnostic Code 5252 for limitation of flexion of the 
right thigh, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees, 
and a 10 percent disability evaluation is assigned for 
flexion of the thigh limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.  For a 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  Id.  Again, for a 30 percent evaluation, there must 
be limitation of flexion to 20 degrees.  Id.  A maximum 
rating of 40 percent is assigned for limitation of flexion to 
10 degrees.  Id.  The medical evidence of record indicates 
that the veteran's range of motion testing records flexion at 
90 degrees in October 2002 and 60 degrees in March 2004.  
Moreover, even as the most recent recorded range of motion 
testing reveals flexion at 25 degrees, a disability 
evaluation in excess of 30 percent is not warranted under the 
schedular criteria of Diagnostic Code 5252.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic codes that would 
provide a basis for a higher evaluation for the veteran's 
service-connected right hip disability in this case.  The 
Board has considered other diagnostic codes pertaining to the 
hip and thigh.  The medical evidence does not show the 
veteran to have ankylosis, hip flail joint, or impairment of 
the femur to warrant an evaluation in excess of 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 
(2004).  Further, Diagnostic Codes 5251 and 5253 do not 
provide disability evaluations in excess of the veteran's 
currently assigned 30 percent, so it would not be to the 
veteran's advantage to rate his right hip disability under 
those codes.  See Id. at Diagnostic Codes 5251, 5253 (2004).  
Accordingly, the Board finds no reason for evaluating this 
disability under a diagnostic code other than Diagnostic Code 
5252.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2004) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating disabilities of 
the joints include weakness, fatigability, lack of 
coordination, restricted or excess movement of the joint, or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.

The veteran has stated that he experienced pain in his right 
hip in varying degrees, and on motion.  The objective medical 
evidence indicates that pain is brought on or intensified by 
physical activity; there is decreased usefulness of the right 
leg due to right hip pain.  The examiner in March 2004 
indicated that the veteran's right hip could be described as 
the equivalent of a frozen shoulder due to the limitations of 
pain.  Accordingly, the Board finds that due to the 
restricted movement of the right hip due to pain on movement, 
a 40 percent evaluation, but no more, is warranted for the 
veteran's service-connected right hip disorder.  38 C.F.R. §§ 
4.40, 4.45.  A rating in excess of 40 percent is not for 
assignment, as the 40 percent evaluation is the maximum 
rating for limitation of motion under the Rating Schedule for 
the veteran's right hip disorder.  See Johnston v. Brown, 10 
Vet. App. 80 (1997). 


ORDER

An initial rating of 40 percent for right hip retroversion, 
status post osteotomy, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


